NONPRECEDENTIAL DISPOSITION
                        To be cited only in accordance with
                                Fed. R. App. P. 32.1




           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                           Submitted November 29, 2007
                            Decided December 5, 2007

                                      Before

                   Hon. JOEL M. FLAUM, Circuit Judge

                   Hon. DANIEL A. MANION, Circuit Judge

                   Hon. DIANE S. SYKES, Circuit Judge

No. 06-3429

UNITED STATES OF AMERICA,                    Appeal from the United States
    Plaintiff-Appellee,                      District Court for the Central
                                             District of Illinois
      v.
                                             No. 04-10073-001
DELRICO J. NELSON,
    Defendant-Appellant.                     Michael M. Mihm,
                                             Judge.

                                    ORDER

      Delrico Nelson pleaded guilty to possession with intent to distribute crack
cocaine. See 21 U.S.C. § 841(a)(1). The district court sentenced him to 192 months’
imprisonment. Nelson filed a notice of appeal, but newly appointed appellate
counsel has moved to withdraw because she cannot discern a nonfrivolous issue for
appeal. See Anders v. California, 386 U.S. 738 (1967). Nelson has responded to
counsel’s submission. See Cir. R. 51(b). Counsel’s supporting brief is facially
adequate, so we limit our review to those potential issues identified by counsel and
Nelson. See United States v. Schuh, 289 F.3d 968, 973-74 (7th Cir. 2002).

      Nelson’s comprehensive plea agreement includes an appeal waiver barring
him from challenging “on any ground whatever” his conviction or any sentence
No. 06-3429                                                                    Page 2
within the statutory maximums. An appeal wavier must be enforced if entered into
as part of a voluntary guilty plea, Nunez v. United States, 495 F.3d 544, 545-46 (7th
Cir. 2007); United States v. Woolley, 123 F.3d 627, 632 (7th Cir. 1997), and so
counsel first considers whether Nelson could argue that the district court did not
substantially comply with Federal Rule of Criminal Procedure 11 in taking Nelson’s
guilty plea. See Fed. R. Crim. P. 11; Schuh, 289 F.3d at 975 (explaining that
substantial compliance with Rule 11 ensures that guilty plea is voluntary). Nelson
told counsel that he wants his plea set aside. See United States v. Knox, 287 F.3d
667, 671 (7th Cir. 2002). But he never moved to withdraw his guilty plea in the
district court, so we would review the plea colloquy only for plain error. See United
States v. Vonn, 535 U.S. 55, 59 (2002); United States v. Villarreal-Tamayo, 467 F.3d
630, 632 (7th Cir. 2006).

        The district court assured itself that Nelson understood the charge against
him and the maximum and minimum penalties. The court also verified that Nelson
was pleading guilty of his own volition, and that he understood the rights he would
forfeit by not going to trial. See United States v. Blalock, 321 F.3d 686, 688-89 (7th
Cir. 2003). The court parsed the written plea agreement to ensure that Nelson
understood each term, including the appeal waiver. See Woolley, 123 F.3d at 632-
33. Because we discern no error—let alone plain error—in the colloquy, we agree
with counsel that any challenge to the voluntariness of Nelson’s guilty plea would
be frivolous. That conclusion, in turn, renders his appeal waiver valid, and any
challenge to his conviction or sentence frivolous.

     Because the appeal waiver is valid, we do not address the other potential
arguments counsel and Nelson have identified. Counsel’s motion to withdraw is
GRANTED, and the appeal is DISMISSED.